Order entered July 15, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01329-CV

                             ALBERT LUTTERODT, Appellant

                                               V.

 EMILY LANE OWNERS ASSOCIATION, INC., ENVISION REALTY GROUP, LLC,
                 AND JACKSON POTTER, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12648-G

                                           ORDER
       Before the court are appellant’s motion for extension of time to file a motion for

rehearing and “motion to review the clerk’s audio recordings of oral arguments.” We GRANT

both motions. Appellant shall file any motion for rehearing no later than August 1, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE